Citation Nr: 9908974	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
November 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Coast 
Guard from April 1982 to June 1987 with approximately 3 
months of prior unverified active service.

This appeal arises from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  On July 1, 1996, the veteran underwent a laminectomy at 
the L5-S1 level.

2.  The evidence of record does not show that the veteran had 
residuals of the low back surgical procedure conducted in 
July 1996 that required a period of convalescence beyond 
November 1, 1996.


CONCLUSION OF LAW

An extension of a temporary total disability evaluation under 
the provisions of 38 C.F.R. § 4.30 beyond November 1, 1996, 
is not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an extension of 
a temporary total convalescence rating under 38 C.F.R. § 4.30 
beyond November 1, 1996, to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Once a 
claimant has presented a well-grounded claim, the VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.

An RO decision in August 1992 granted the veteran service 
connection for her low back disorder (degenerative changes 
and pain of the lumbar spine) and assigned a 10 percent 
disability evaluation effective from March 1992.  An RO 
rating decision in August 1996 granted a temporary total 
evaluation for convalescence under 38 C.F.R. § 4.30 from July 
2, 1996 to November 1, 1996.  By VA letter dated in August 
1996, the veteran was informed that she was awarded a 
temporary total rating effective from August 1, 1996, and 
that the disability evaluation would be adjusted back to the 
prehospital rate effective November 1, 1996.  She was also 
informed that an routine future examination would be 
scheduled to determine the current disabling effects of her 
disability and that she would be provided notice of such in 
February 1997.  In March 1997, the veteran asserted a claim 
of entitlement to an extension of paragraph 30 benefits 
beyond November 1, 1996.  Subsequently in March 1997, the RO 
informed the veteran that following a review of her file, it 
had been determined that she would not be scheduled for a 
future examination and that she would continue to receive 
benefits at her current rate (10 percent).  The veteran, in 
written statements subsequently submitted continued to assert 
that her back was worse and that she should be afforded a VA 
examination for determine the current condition of her back; 
she also maintained that the 100 percent temporary total 
rating be continued until the examination.  

By VA letter dated in April 1997, the veteran was informed 
that the August 1996 letter was in error and that the 
intention of the routine future examination noted therein was 
to determine whether the 10 percent evaluation should be 
continued and essentially, not whether the 100 percent 
convalescence rating should be continued.  The RO informed 
the veteran that when the scheduled review examination was 
referred to the Rating Board, a review of the records 
available indicated that her condition was static at the 10 
percent level.  She was informed that based on her concerns, 
a VA examination was being ordered.  However, she was also 
informed that a 100 percent temporary total evaluation could 
not be authorized after November 1, 1996, since such can only 
be awarded during a period of medically approved 
convalescence.  The veteran was then afforded a VA 
examination in April 1997.  

By VA rating decision dated in September 1997, the RO 
reviewed and confirmed its determination to assign a 
temporary total rating only through November 1, 1996 and 
increased the evaluation assigned the veteran's service-
connected back disability to 20 percent effective November 
1,1996.  The RO noted that the additional medical evidence 
received did not support that veteran's contention that she 
required convalescence from her back surgery after November 
1, 1996.  The veteran was provided another VA examination in 
December 1997, and in a December 1997 rating decision, the 
veteran was granted a 40 percent disability for her service-
connected back disorder effective November 1, 1996.

A July 1996 VA discharge summary indicates that the veteran 
underwent a laminectomy and diskectomy at L5-S1 on the right.  
The operation had been undertaken after a CT scan and an MRI 
revealed herniation and degenerative disk joint disease of 
the lumbar spine.  The postoperative course was 
uncomplicated.  The surgery had been performed on July 1, 
1996, and the veteran was discharged in good condition on 
July 5, 1996.  It was noted that a period of two months of 
convalescence was anticipated.  Follow-up visits were 
scheduled for July 1996 and November 1996.  Her potential for 
rehabilitation was considered excellent.  As for employment, 
it was noted that the veteran had a home business she shared 
with her husband.

A VA record dated July 26, 1996, indicates that the veteran 
complained of acute pain, continued numbness, and use of the 
right leg essentially unimproved by surgery.

In an August 1996 VA progress note, the veteran was noted to 
be doing well.  A September 1996 VA mental hygiene record 
noted that the veteran walked with a slight limp and was 
stiff upon rising from a chair.  In another September 1996 
progress note, it was reported that the veteran was 2 1/2 
months since her laminectomy and that she had left 
sacroiliitis.  An October 1996 VA mental hygiene clinic note 
indicated that the veteran walked with a limp and had a 
challenge getting in and out of a chair due to radicular pain 
down the left leg.  It was reported that the veteran was 
having some radicular pain following sacroiliac (SI) joint 
injection for SI inflammation.  In a November 1996 orthopedic 
note, the examiner indicated that the veteran was 4 months 
post surgery and that she was doing well albeit with some 
problem with her legs.  A December 1996 gynecological record 
noted that the veteran's back hurt if she "overdoes" it.  A 
December 1996 VA orthopedic record noted that the veteran was 
6 months post-laminectomy.  She was doing well but reported 
intermittent pain, thought to originate from the sacroiliac 
joint.

A March 1997 record reflects that the veteran was advised to 
start using a heating pad in an effort to relieve her chronic 
back pain.

The veteran underwent a VA examination in April 1997.  She 
stated that her back pain was mild.  She was limited in doing 
household chores such as vacuuming.  The diagnosis was L5-S1 
diskectomy with persistent leg weakness and numbness, mild at 
this point but still symptomatic, and low back pain, 
persistent, better than a year ago but still worse overall 
than a couple of years ago.  

A June 1997 VA medical record noted back pain.  In a June 
1997 statement, the veteran stated that she was considering 
hiring a housekeeper and could only sit for 2 hours due to 
her back pain.  A December 1997 VA examination noted chronic, 
persistent back pain with neuropathy.

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
for a period of one, two, or three months.  Awards commence 
on the day of hospital admission and continue for a period of 
one to three months from the first day of the month following 
hospital discharge or outpatient release.  38 C.F.R. § 4.30.  
A total rating shall be assigned if treatment of a service-
connected disability results in surgery necessitating at 
least one month of post-operative convalescence; or required 
surgery, with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, the necessity for confinement, or 
the continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a)(1), (2), and (3).  Extensions 
of one to three months, not to exceed a total convalescent 
period of six months, may also be granted.  38 C.F.R. § 
4.30(b)(1).

In the veteran's case, the issue is whether entitlement to a 
temporary total rating for the period after November 1, 1996, 
is established, and the Board finds that the preponderance of 
the evidence is against allowance of that benefit.  Even 
though the July 1996 VA surgical report indicated that the 
veteran's rehabilitative potential was excellent, and that 
two months of convalescence would probably be required, the 
RO instead granted the veteran nearly four months of a 
temporary total convalescent rating.  As evinced by the 
September 1996 and October 1996 VA treatment records, the 
veteran's back presented significant functional limitations, 
but it does not appear that she was immobilized or confined 
to such an extent as to qualify for an extended convalescence 
rating.  The September 1996 and October 1996 VA treatment 
records reflect that she was able to walk, and, while it was 
difficult, she was able to get in and out of a chair.  During 
the time period from the July 1996 surgery to prior to 
November 1, 1996, the veteran attended several VA medical 
appointments, many of them dealing with problems unrelated to 
her back condition.  Further, the evidence of record does not 
demonstrate that she was unable to participate in her home-
based business, by reason of back pathology, after November 
1, 1996.  The Board notes that the veteran's back disorder 
continued to be productive of significant impairment after 
November 1, 1996, as evidenced by the later award of a 40 
percent disability evaluation effective from that date.  
However, the central question is whether the evidence 
indicates that the veteran required convalescence from the 
July 1996 surgery after that date.  In this regard, the Board 
observes that even though the veteran's back may still have 
been symptomatic after November 1, 1996, or even perhaps that 
the back surgery was not as successful as expected, the 
clinical evidence of record does not reflect that after 
November 1, 1996, the veteran required convalescence from the 
July 1996 surgery or that there were such severe 
postoperative residuals of the surgery such as incompletely 
healed surgical wounds or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches because of prohibited weightbearing.  
There is no persuasive medical evidence of record that 
indicates that the veteran's July 1996 surgery required her 
convalescence beyond November 1, 1996.  Consequently, 
extension of a temporary total rating for convalescence from 
surgery beyond November 1, 1996, is not warranted.  38 C.F.R. 
§ 4.30.

The Board observes that 38 C.F.R. § 4.30 provides that the 
total disability rating will be effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  The termination of these ratings will not be 
subject to 38 C.F.R. § 3.105(e) (1998).  Such total rating 
will be followed by appropriate schedular evaluations.  When 
the evidence is inadequate to assign a schedular evaluation, 
a physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  
38 C.F.R. § 4.30.

The veteran has essentially asserted that only an examination 
should have been used in her case to determine whether the 
temporary total convalescent rating should be extended or 
terminated.  However, 38 C.F.R. § 4.30 contains no such 
provision, requiring instead that only when the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination should be scheduled and considered prior to the 
termination of a total rating.  In the veteran's case, 
although the return to her prehospital rating took place as 
scheduled in November 1996, and a VA examination to determine 
whether an increased evaluation was warranted was not 
scheduled until April 1997, the Board observes that at the 
time of the initial grant of a total rating through November 
1996, only a two month convalescence period had been 
anticipated by the physician.  Further, apparently based on 
the available evidence, the RO determined at the time that 
the record was adequate in which to determine that the 
prehospital rating was appropriate and that an examination 
was unnecessary.  Although the record at that time was 
arguably adequate to determine the appropriate schedular 
rating, when more extensive records were later received 
including records of follow-up orthopedic care, the RO later 
determined that while such records did indicate that an 
increased evaluation was in order, these records confirmed 
that the veteran's convalescence from the actual surgery did 
not continue after November 1, 1996.  Thus, any perceived or 
apparent inadequacies in the record claimed to have existed 
by virtue of the failure by the RO to conduct a VA 
examination before April 1997 were essentially cured by the 
receipt of several VA postoperative reports dated beginning 
in July 1996 and actual VA examination reports.  The Board 
notes that if such records had indicated that an extended 
period of convalescence was warranted, the RO was not 
precluded from granting such an award.  The Board finds that 
the records of follow-up treatment after the July 1996 
surgery were adequate to rate her post-surgical back 
disability.


ORDER

Entitlement to an extension of a temporary total convalescent 
rating under 38 C.F.R. § 4.30, beyond November 1, 1996, is 
denied.


		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


